                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


LLOYD WHITE,                                     §
                                                 §
                   Plaintiff,                    §                SA-19-CV-00530-ESC
                                                 §
vs.                                              §
                                                 §
STERLING FOODS,                                  §
                                                 §
                   Defendant.                    §

                                               ORDER

        Before the Court in the above-styled cause of action are the following motions:

Plaintiff’s Motions for Formal Discovery [#46, #47, #48, #49], Defendant’s Motion for Entry of

Confidentiality and Protective Order [#50], and Defendant’s Motion to Compel Initial

Disclosures [#51]. Plaintiffs’ four motions appear to be discovery requests to Defendant that

were erroneously docketed as motions. The Court will instruct the Clerk to terminate these

motions. As the Court explained to Plaintiff at the initial pretrial conference, discovery requests

should be served on Defendant but not filed with the Court. If Plaintiff has already served

discovery on Defendant and has an issue with Defendant’s responses or objections, Plaintiff is

required to first confer with Defendant on the disagreement before seeking court intervention.

See W.D. Tex. Loc. R. 7(i). If issues remain after the conference, Plaintiff may file a motion

with the Court specifically indicating what he is requesting that Defendant is refusing to provide

and why it is relevant to this lawsuit, and if necessary, the Court will set the motion for a

discovery hearing. The parties are advised that given the ongoing COVID-19 crisis, any hearing

is likely to be set as a telephonic hearing.




                                                 1
       Defendant’s Motion for Entry of Confidentiality and Protective Order [#50] asks the

Court to enter the standard protective order for the Western District of Texas. This protective

order is to facilitate the ability of Defendant to produce confidential and sensitive information to

Plaintiff without risking disclosure to the general public. The Court will grant the motion.

       Defendant’s Motion to Compel Initial Disclosures [#51] will also be granted. This

motion asks the Court to order Plaintiff to make his initial disclosures to Defendant as required

by Rule 26(a) of the Federal Rules of Civil Procedure. The Court directed Plaintiff to serve his

initial disclosures on Defendant at the initial pretrial conference. Rule 26(a) requires every party

to disclose certain information within 14 days after the parties’ Rule 26(f) conference.

Defendant’s motion indicates that it has still not received Plaintiff’s disclosures. Accordingly,

the Court will order Plaintiff to provide the specific information required by Rule 26(a) to

Defendant within 14 days of this Order.

       IT IS THEREFORE ORDERED that the District Clerk TERMINATE Plaintiff’s

Motions for Formal Discovery [#46, #47, #48, #49], as these filings are not motions requesting

relief from the court.

       IT IS FURTHER ORDERED that Defendant’s Motion for Entry of Confidentiality and

Protective Order [#50] is GRANTED. The Court will enter the requested Confidentiality and

Protective Order by separate docket entry.

       IT IS FINALLY ORDERED that Defendant’s Motion to Compel Initial Disclosures

[#51] is GRANTED. Plaintiff is ordered to disclose the following to Defendant on or before

April 10, 2020:

  i.   the name and, if known, the address and telephone number of each individual likely to
       have discoverable information—along with the subjects of that information—that
       Plaintiff may use to support his claims or defenses, unless the use would be solely for
       impeachment;

                                                 2
ii.    a copy—or a description by category and location—of all documents, electronically
       stored information, and tangible things that Plaintiff has in his possession, custody, or
       control and may use to support his claims or defenses, unless the use would be solely for
       impeachment; and

iii.   a computation of each category of damages claimed by Plaintiff—who must also make
       available for inspection and copying as under Rule 34 the documents or other evidentiary
       material, unless privileged or protected from disclosure, on which each computation is
       based, including materials bearing on the nature and extent of injuries suffered.

       IT IS SO ORDERED.

       SIGNED this 27th day of March, 2020.




                                            ELIZABETH S. ("BETSY") CHESTNEY
                                            UNITED STATES MAGISTRATE JUDGE




                                               3
